   Case 20-03190-sgj Doc 200 Filed 06/19/21          Entered 06/19/21 23:18:30        Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.




Signed June 16, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
                                        §
     v.                                 §
                                        §                              Adversary No. 20-03190
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §


                   ORDER GRANTING REQUEST FOR EMERGENCY HEARING

              On this date, the Court considered the Request for Emergency Hearing [Docket No. 197]

     (the “Request”) filed by Defendant James Dondero (the “Movant”) with respect to the Defendant’s




     ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                         PAGE 1 OF 2
Case 20-03190-sgj Doc 200 Filed 06/19/21                       Entered 06/19/21 23:18:30               Page 2 of 4



  Emergency Motion to Stay Pending Appeal and for Approval of Supersedeas Bond or Other

  Security [Docket No. 196] (the “Motion”). 1

             Having considered the Request, the Court finds that good and sufficient cause exists for

  granting the Request and scheduling an emergency hearing to consider the Motion. Accordingly,

  it is hereby:

             ORDERED, ADJUDGED AND DECREED that:

             1.       The Request is GRANTED as provided herein.

             2.       A hearing on the Motion shall occur via WebEx on June 21, 2021 at 12:00 p.m.

                                            # # # END OF ORDER # # #


 Respectfully submitted by:

 John T. Wilson IV
 State Bar I.D. No. 24033344
 Clay M. Taylor
 State Bar I.D. No. 24033261
 Bryan C. Assink
 State Bar I.D. No. 24089009
 Bonds Ellis Eppich Schafer Jones LLP
 420 Throckmorton Street, Suite 1000
 Fort Worth, Texas 76102
 (817) 405-6900 telephone
 (817) 405-6902 facsimile
 Email: john.wilson@bondsellis.com
 Email: clay.taylor@bondsellis.com
 Email: bryan.assink@bondsellis.com

 ATTORNEYS FOR DEFENDANT JAMES DONDERO




  1
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


  ORDER GRANTING REQUEST FOR EMERGENCY HEARING                                                             PAGE 2 OF 2
           Case 20-03190-sgj Doc 200 Filed 06/19/21                                   Entered 06/19/21 23:18:30                        Page 3 of 4
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03190-sgj
Dondero,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: Jun 17, 2021                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 19, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jun 17 2021 21:10:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jun 17 2021 21:10:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Jun 17 2021 21:10:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 19, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
           Case 20-03190-sgj Doc 200 Filed 06/19/21                              Entered 06/19/21 23:18:30                       Page 4 of 4
District/off: 0539-3                                              User: mmathews                                                         Page 2 of 2
Date Rcvd: Jun 17, 2021                                           Form ID: pdf001                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 17, 2021 at the address(es) listed below:
Name                             Email Address
Bryan C. Assink
                                 on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

John Y. Bonds, III
                                 on behalf of Defendant James D. Dondero john@bondsellis.com

Juliana Hoffman
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                 txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Matthew A. Clemente
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                 matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                 ey@sidley.com

Melissa S. Hayward
                                 on behalf of Plaintiff Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Paige Holden Montgomery
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                 txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                                 ce@sidley.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 7
